 

Case 4:19-mj-00647-BJ Document 24 Filed 09/04/19  Page,d, af ax! Bak mye BURT

 

 

 

 

J POE TEXAS
__ FILE
IN THE UNITED STATES DISTRICT COURT ; SEP - 4 2019
FOR THE NORTHERN DISTRICT OF THXAS woe!
FORT WORTH DIVISION ne J
CLERK, U.S. DISTRICT COURT
UNITED STATES OF AMERICA By Tan
Vv. No. 4:19-MJ-647-BJ
BO MAO (01)
ORDER

On August 20, 2019 a $100,000 cash appearance bond was executed in the above
referenced case. The complaint filed in this case on August 14, 2019 was dismissed by
order signed as of today’s date. Defendant Bo Mao was arraigned on August 28, 2019 on
an information that was filed in the Eastern District of New York charging the same
offense that was charged in the instant case. At that hearing the defendant was released
and it was ordered that the cash bond posted in the Northern District of Texas be
transferred to the pending Eastern District of New York case Docket No. 19-392(FB).

Considering that the complaint in the instant case has now been dismissed it is
ORDERED that the Clerk of Court for the Northern District of Texas transfer the cash
bond in the amount of $100,000 deposited on August 20, 2019 to the Clerk of Court for
the Eastern District of New York for docket number 19-392(FB) United States vs. Bo

Mao.

Signed this 4" day of September, 2

JEFEREY L. CURETON

United States Magistrate Judge

 

  

 
